 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 1 of 19 PageID# 477



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 ANTHONY S. DOSS,

               Plaintiff,

         v.

 BARCLAYS BANK DELAWARE
                                                                  No. 3:20-cv-45-MHL
 GREAT LAKES EDUCATIONAL
 LOAN SERVICES, INC.

 EQUIFAX INFORMATION SERVICES, LLC

 EXPERIAN INFORMATION SOLUTIONS,
 INC.

 TRANS UNION, LLC

 GENERAL DYNAMICS INFORMATION
 TECHNOLOGY, INC.

 and

 MAXIMUMS FEDERAL SERVICES, INC.

                  Defendants.


              GDIT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

       Defendant General Dynamics Information Technology, Inc. (“GDIT”), answers Plaintiff

Anthony Doss’ (“Plaintiff”) Amended Complaint responding to the correspondingly numbered

paragraphs thereof, as follows:

                                   Preliminary Statement

       1.      GDIT admits that Plaintiff brings this action against GDIT and other defendants

pursuant to the Fair Credit Reporting Act (“FCRA”), but GDIT denies that GDIT engaged in any
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 2 of 19 PageID# 478



wrongdoing and/or that Plaintiff is entitled to any relief. GDIT denies any remaining allegations

in Paragraph 1.

        2.      Insofar as the allegations in Paragraph 2 are directed at GDIT, GDIT specifically

denies the allegations. With respect to the remaining allegations in Paragraph 2, GDIT lacks

knowledge or information sufficient to form a belief as to their truth and therefore denies them.

        3.      The allegations in Paragraph 3 are not directed at GDIT and such allegations are

legal conclusions to which no response is required. To the extent that a response is required, GDIT

denies the allegations in Paragraph 3.

        4.      GDIT admits that Plaintiff brings this action against GDIT and other defendants

pursuant to the FCRA, but GDIT denies that GDIT engaged in any wrongdoing and/or that Plaintiff

is entitled to any relief. GDIT denies any remaining allegations in Paragraph 4.

        5.      The allegations in Paragraph 5 are not directed against GDIT, and as such, no

response is required. To the extent a response is required, GDIT is without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 5 and therefore

denies them.

                                      Jurisdiction and Venue

        6.      The allegations in Paragraph 6 are legal conclusions to which no response is

required.

        7.      The allegations in Paragraph 6 are legal conclusions to which no response is

required. Answering further, GDIT is without knowledge or information sufficient to form a belief

as to the truth of the allegations relating to Plaintiff’s purported residence.




                                                 -2-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 3 of 19 PageID# 479



                                             Parties

       8.      GDIT admits Plaintiff is a natural person. The remaining allegations in Paragraph

8 are conclusions of law to which no response is required. To the extent any response is required,

GDIT denies the allegations.

       9.      GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 9 and therefore denies them.

       10.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 10 and therefore denies them.

       11.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 11 and therefore denies them.

       12.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 12 and therefore denies them.

       13.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 13 and therefore denies them.

       14.     GDIT admits only that it is a corporation organized under the laws of Virginia with

its principal place of business located at 3150 Fairview Park Drive, Falls Church, Virginia 22042.

The remaining allegations in Paragraph 14 are conclusions of law to which no response is required.

To the extent any response is required, GDIT denies the allegations.

       15.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 15 and therefore denies them.

                                              Facts

       16.     GDIT is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 16 and therefore denies them.




                                               -3-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 4 of 19 PageID# 480




       17.     GDIT is without information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 17 and therefore denies them.

       18.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 18 and therefore denies them.

       19.     GDIT admits that the regulations promulgated by the Department of Education

regarding identity theft discharge state as quoted in Paragraph 19.

       20.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 20 and therefore denies them.

       21.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 21 and therefore denies them.

       22.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 22 and therefore denies them.

       23.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 23 and therefore denies them.

       24.     GDIT denies that any of its reporting was “derogatory.” As to the remaining

allegations in Paragraph 24, GDIT is without knowledge or information sufficient to form a belief

as to their truth and therefore denies them.

       25.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 25 and therefore denies them.

       26.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 26 and therefore denies them.

       27.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 27 and therefore denies them.




                                               -4-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 5 of 19 PageID# 481




       28.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 28 and therefore denies them.

       29.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 29 and therefore denies them.

       30.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 30 and therefore denies them.

       31.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 31 and therefore denies them.

       32.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 32 and therefore denies them.

       33.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 33 and therefore denies them.

       34.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 34 and therefore denies them.

       35.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 35 and therefore denies them.

       36.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 36 and therefore denies them.

       37.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 37 and therefore denies them.

       38.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 38 and therefore denies them.




                                               -5-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 6 of 19 PageID# 482




       39.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 39 and therefore denies them.

       40.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 40 and therefore denies them.

       41.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 41 and therefore denies them..

       42.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 42 and therefore denies them.

       43.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 43 and therefore denies them.

       44.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 44 and therefore denies them.

       45.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 45 and therefore denies them.

       46.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 46 and therefore denies them.

                 Count One – Violations of the Fair Credit Reporting Act
                                 15 U.S.C. § 1681s-2(b)
                                (Furnisher Defendants)

       47.     GDIT reasserts its answers and responses as set forth herein.

       48.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 48 and therefore denies them.

       49.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 49 and therefore denies them.




                                               -6-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 7 of 19 PageID# 483




       50.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 50 and therefore denies them.

       51.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 51 and therefore denies them.

       52.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 52 and therefore denies them.

       53.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 53 and therefore denies them.

       54.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 54 and therefore denies them.

       55.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 55 and therefore denies them.

       56.     GDIT denies the allegations in Paragraph 56.

       57.     GDIT denies the allegations in Paragraph 57.

       58.     GDIT denies the allegations in Paragraph 58.

       59.     GDIT denies the allegations in Paragraph 59.

       60.     GDIT denies the allegations in Paragraph 60.

       61.     GDIT denies the allegations in Paragraph 61.

       62.     GDIT is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 62 and therefore denies them.

       63.     GDIT denies the allegations in Paragraph 63.




                                               -7-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 8 of 19 PageID# 484




       64.     Paragraph 64 alleges conclusions of law to which no response is required. To the

extent Plaintiff alleges that GDIT has committed any wrongdoing or that Plaintiff is entitled to any

relief, the allegations are denied. Any remaining allegations in Paragraph 64 are denied.

       65.     Paragraph 65 states conclusions of law to which no response is required. To the

extent Plaintiff alleges that GDIT has committed any wrongdoing or that Plaintiff is entitled to any

relief, the allegations are denied. Any remaining allegations in Paragraph 65 are denied.

       66.     GDIT denies the allegations in Paragraph 66.

       67.     GDIT denies the allegations in Paragraph 67.

       68.     GDIT denies the allegations in Paragraph 68.

       69.     GDIT denies the allegations in Paragraph 69.

                  Count Two – Violations of the Fair Credit Reporting Act
                                  15 U.S.C. § 1681e(b)
                                         (CRAs)

       70.     GDIT reasserts its answers and responses as set forth herein.

       71.     The allegations and claims asserted in Count Two are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 71.

       72.     The allegations and claims asserted in Count Two are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 72.

       73.     The allegations and claims asserted in Count Two are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 73.




                                               -8-
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 9 of 19 PageID# 485




       74.     The allegations and claims asserted in Count Two are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 74.

                Count Three – Violations of the Fair Credit Reporting Act
                                15 U.S.C. § 1681i(a)(1)
                                        (CRAs)

       75.     GDIT reasserts its answers and responses as set forth herein.

       76.     The allegations and claims asserted in Count Three are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 76.

       77.     The allegations and claims asserted in Count Three are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 77.

       78.     The allegations and claims asserted in Count Three are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 78.

       79.     The allegations and claims asserted in Count Three are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 79.

                 Count Four – Violations of the Fair Credit Reporting Act
                                 15 U.S.C. §1681i(a)(4)
                                         (CRAs)

       80.     GDIT reasserts its answers and responses as set forth herein.




                                              -9-
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 10 of 19 PageID# 486




       81.     The allegations and claims asserted in Count Four are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 81.

       82.     The allegations and claims asserted in Count Four are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 82.

       83.     The allegations and claims asserted in Count Four are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 83.

       84.     The allegations and claims asserted in Count Four are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 84.

                  Count Five - Violations of the Fair Credit Reporting Act
                                 15 U.S.C. § 1681i(a)(5)(A)
                                          (CRAs)

       85.     GDIT reasserts its answers and responses as set forth herein.

       86.     The allegations and claims asserted in Count Five are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 86.

       87.     The allegations and claims asserted in Count Five are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 87.




                                              - 10 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 11 of 19 PageID# 487




       88.     The allegations and claims asserted in Count Five are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 88.

       89.     The allegations and claims asserted in Count Five are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 89.

                   Count Six - Violations of the Fair Credit Reporting Act
                             15 U.S.C. § 1681c-2(a), (b), and (c)
                                   (Equifax and Experian)

       90.     GDIT reasserts its answers and responses as set forth herein.

       91.     The allegations and claims asserted in Count Six are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 91.

       92.     The allegations and claims asserted in Count Six are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 92.

       93.     The allegations and claims asserted in Count Six are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 93.

       94.     The allegations and claims asserted in Count Six are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 94.




                                              - 11 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 12 of 19 PageID# 488



                 Count Seven – Violations of the Fair Credit Reporting Act
                            15 U.S.C. § 1681i(a)(5)(B) and (C)
                                        (Experian)

       95.      GDIT reasserts its answers and responses as set forth herein.

       96.      The allegations and claims asserted in Count Seven are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 96.

       97.      The allegations and claims asserted in Count Seven are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 97.

       98.      The allegations and claims asserted in Count Seven are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 98.

       99.      The allegations and claims asserted in Count Seven are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 99.

              Count Eight – Violations of the Fair Debt Collection Practices Act
                                   15 U.S.C. § 1692 et seq.
                                         (Maximus)

       100.     GDIT reasserts its answers and responses as set forth herein.

       101.     The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 101.




                                               - 12 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 13 of 19 PageID# 489




       102.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 102.

       103.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 103.

       104.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 104.

       105.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 105.

       106.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 106.

       107.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 107.

       108.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 108.




                                            - 13 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 14 of 19 PageID# 490




        109.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 109.

        110.   The allegations and claims asserted in Count Eight are not directed towards GDIT,

therefore no response is required. To the extent that a response is required, GDIT denies the

allegations in Paragraph 110.

                                   Demand for Trial by Jury

        111.   Plaintiff’s demand for a jury trial is not a factual allegation to which any response

is required.

                                            Conclusion

        GDIT denies that Plaintiff is entitled to any of the relief sought in the “WHEREFORE”

paragraph immediately following Paragraph 111 and avers that Plaintiff is not entitled to any relief

whatsoever from GDIT.

                                  AFFIRMATIVE DEFENSES

        GDIT gives notice that it asserts the following defenses as a matter of law and/or supported

by facts to be determined through discovery. The Affirmative and Other Defenses are not intended

to be exclusive. By alleging the defenses set forth below, GDIT is not in any way agreeing or

conceding that it has the burden of proof, persuasion, or production that would otherwise rest on

the Plaintiff. Further, GDIT expressly reserves the right to assert other defenses as those become

available to GDIT in this proceeding.

                                     FIRST DEFENSE
                          GDIT is Not a Furnisher Under the FCRA

        112.   GDIT is not a furnisher under the FCRA, and thus GDIT cannot be liable under




                                               - 14 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 15 of 19 PageID# 491



  any of the Plaintiff’s claims.

                                       SECOND DEFENSE
                                   GDIT Did Not Violate the FCRA

          113.   GDIT complied with the FCRA, and thus GDIT cannot be liable under any of the

Plaintiff’s claims.

                                         THIRD DEFENSE
                                     Failure to Prove Accuracy

          114.   GDIT did not inaccurately report information, and thus GDIT cannot be liable

under any of Plaintiff’s claims.

                                        FOURTH DEFENSE
                                   Failure to Prove Reasonableness

          115.   GDIT acted reasonably, and thus GDIT cannot be liable under any of Plaintiff’s

claims.

                                         FIFTH DEFENSE
                                        Statute of Limitations

          116.   Plaintiff’s claims are barred in whole or in part by applicable statutes of

limitations including but not limited to 15 U.S.C. § 1681p.

                                         SIXTH DEFENSE
                                     Failure to Prove Causation

          117.   GDIT did not cause Plaintiff any injuries, and thus GDIT cannot be liable under

any of Plaintiff’s claims.

                                       SEVENTH DEFENSE
                                          Lack of Injury

          118.   Plaintiff did not suffer any injuries, and thus GDIT cannot be liable under any of

Plaintiff’s claims.




                                                - 15 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 16 of 19 PageID# 492



                                       EIGHTH DEFENSE
                                      Failure to State a Claim

       119.      The Complaint fails to state a claim upon which relief may be granted.

                                        NINTH DEFENSE
                                            Waiver

       120.      GDIT asserts the defense of waiver against some or all of the allegations in the

Complaint.

                                        TENTH DEFENSE
                                           Estoppel

       121.      GDIT asserts the defense of estoppel against some or all of the allegations in the

Complaint.

                                     ELEVENTH DEFENSE
                                         Ratification

       122.      GDIT asserts the defense of ratification against some or all of the allegations in

the Complaint.

                                      TWELVTH DEFENSE
                                         Acquiescence

       123.      GDIT asserts the defense of acquiescence against some or all of the allegations in

the Complaint.

                                    THIRTEENTH DEFENSE
                                        Unclean Hands

       124.      GDIT asserts the defense of unclean hands against some or all of the allegations in

the Complaint.

                                    FOURTEENTH DEFENSE
                                     Constitutional Challenges

       125.      GDIT preserves all due process and other constitutional challenges to punitive

damages under state and/or federal statutes, constitutions, and law.




                                                - 16 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 17 of 19 PageID# 493



                                    FIFTEENTH DEFENSE
                                         Immunity

       126.    GDIT is immune from liability under the FCRA and thus GDIT cannot be liable

under any of Plaintiff’s claims.

                                   SIXTEENTH DEFENSE
                                       Contribution

       127.    Any harm alleged in the Amended Complaint can be attributed to several causes,

and the damages for this harm, if any, should be apportioned among the various causes according

to the contribution of each cause to the harm sustained.

       WHEREFORE, having answered the Plaintiff’s Complaint in its entirety, GDIT

requests the following relief:

       A.     That all of the Plaintiff’s claims be dismissed with prejudice;

       B.     That the Court enter judgment in favor of GDIT on all causes of action;

       C.     That all of GDIT’s costs and fees, including attorneys’ fees, be awarded to GDIT;

              and

       D.     That the Court grant such other relief as it may deem just and proper.




                                              - 17 -
 Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 18 of 19 PageID# 494



Dated: May 15, 2020                      Respectfully submitted,




                                         By:   /s/ Matthew L. Haws
                                                Matthew L. Haws
                                                Virginia Bar No. 48368
                                                JENNER & BLOCK LLP
                                                1099 New York Avenue, NW
                                                Washington DC, 20001
                                                Phone: 202-639-6065
                                                Mhaws@jenner.com

                                               Andrew Merrick (pro hac vice motion to be
                                               applied for)
                                               JENNER & BLOCK LLP
                                               313 N. Clark Street
                                               Chicago, IL 60654
                                               Phone: 312-840-7695
                                               Amerrick@jenner.com

                                               Attorneys for Defendant General Dynamics
                                               Information Technology, Inc.




                                    - 18 -
Case 3:20-cv-00045-MHL Document 50 Filed 05/15/20 Page 19 of 19 PageID# 495



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May 2020, I electronically filed the foregoing

using the CM/ECF system, which will automatically send e-mail notification of such filing to all

counsel of record as follows:

       Drew D. Sarrett
       Ian E. Vance
       THE SARRETT LAW FIRM PLLC
       8100 Three Chopt Rd., Suite 203
       Richmond, VA 23229
       Telephone: 804-303-1951
       Fax: 804-250-6005
       Email: drew@sarrettlawfirm.com
       Email: ian@sarrettlawfirm.com
       Counsel for Plaintiff

                                                   By: /s/ Matthew L. Haws
                                                       Matthew L. Haws
                                                       Virginia Bar No. 48368
                                                       JENNER & BLOCK LLP
                                                       1099 New York Avenue, NW
                                                       Washington DC, 20001
                                                       Phone: 202-639-6065
                                                       Mhaws@jenner.com

                                                        Attorney for Defendant General
                                                        Dynamics Information Technology, Inc.




                                              - 19 -
